DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 01 March 2021. As per applicant’s request, claims 1, 11 have been amended. Claims 1-11, 13-17, 21-23 are pending in the application.

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in applicant interview of 08 March 2021 from Adam Chapin Reg. No. 66712.
The claims have been amended as follows:
11. (Currently Amended) A non-transitory computer readable storage medium storing computer-executable instructions for use with a sentiment analysis system for determining audience sentiment of an event that is transmitted, via an electronic network, to different electronic devices associated with different members of an audience for the event, the 
receive, via the transceiver and from different ones of the electronic devices, electronic data packets that include a plurality of sentiment expression submissions that are each associated with a corresponding member identifier that distinguishes members from one another; 
determine a plurality of time period segments during transmission of the event; for each one of the determined plurality of time period segments: 
(1) obtain a valid plurality of sentiment expression submissions for a corresponding time period segment by only allowing one sentiment expression submission for each of the corresponding member identifiers within the corresponding time period segment to be included in the valid plurality of sentiment expression submissions for that corresponding time period segment, 
(2) aggregate the valid plurality of sentiment expression submissions provided by members of the audience of the event, 
(3) weight, as part of the aggregation, each valid sentiment expression submission that is within the time period segment as a function of (i) a number of valid sentiment expressions from other members of the audience in comparison to a total number of members of the audience within the corresponding time period segment and (ii) a number of other sentiment expressions that are outside the corresponding time period segment and associated with the same member identifier that is also associated with the valid sentiment expression submission being weighted, and 

generate a presentation that incorporates the calculated sentiment values for each one of the plurality of time period segments.

Allowable Subject Matter
Claims 1-11, 13-17, 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 11, 21 and further search, claims 1, 11, 21 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
...
(b) adjust at least some of the validated audience sentiment inputs, wherein each corresponding adjusted validated audience sentiment input is adjusted based on (1) a number of validated audience sentiment inputs from other audience members in comparison to a total number of audience members within the corresponding period of time ...

Claim 11:
...
(3) weight, as part of the aggregation, each valid sentiment expression submission that is within the time period segment as a function of (i) a number of valid sentiment expressions from other members of the audience in comparison to a total number of members of the audience within the corresponding time period segment ...

Claim 21:
...
(b) adjusting at least some of the validated audience sentiment inputs, wherein each corresponding adjusted validated audience sentiment input is adjusted based on (1) a number of validated audience sentiment inputs from other audience members in comparison to a total number of audience members within the corresponding period of time ...

Regarding the cited limitations of claims 1, 11, 21, which do not appear to be taught by the prior art: Kuznetsov discusses adjusting a user’s sentiment score based on the sentiment of other users. Crenshaw discusses real-time analysis of audience reaction where a user’s emotional response is considered accurate if it matches a certain percentage of other user’s having that reaction and is re-evaluated if it matches a low-threshold percentage of users.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise adjusting/weighting validated audience sentiment of a user based on a number of validated audience sentiments from other audience members compared to a total number of audience members.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in each of the independent claims 1, 11, 2.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 11, 21 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125